DETAILED ACTION
The Examiner acknowledges the amendments received 05 August 2021. Claims 11-23 are cancelled; claims 24-43 are withdrawn; claims 1-10 and 44-52 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05 August 2021 have been fully considered but they are not persuasive. The Applicant argues (page 11, “Remarks”) “no component of the sensing module 136 "selectively source[s] current to the lead' and "selectively sink[s] current from the lead to thereby generate one or more electrical pulses" as recited in claim 1, as such sourcing and sinking of current to the leads is performed by the stimulation module 70, and is not part of sensing brain activity performed by the sensing module 136.”
The Examiner respectfully disagrees with this assessment of Molnar, and points to col. 44, line 65-col. 45, line 12, which further describe previously cited Figures 15 and 26-27:
Signal monitor 270 may utilize a heterodyning, chopper-stabilized amplifier architecture to convert a selected frequency band of a physiological signal to a baseband for analysis.  The physiological signal may be analyzed in one or 
more selected frequency bands to trigger therapy delivery to patient 12, trigger adjustment to therapy delivery, and/or trigger recording of diagnostic information.  In some cases, signal monitor 270 may be utilized within a separate sensor that communicates with a medical device.  For example, signal monitor 270 may be utilized within sensing device 14 positioned external to patient 12 and coupled to external cue device 16 (FIG. 1A).  In other examples, signal monitor 270 may be included within an external or implanted medical device, such as IMD 62 (FIG. 5) or sensing module 136 of IMD 134 (FIG. 15).

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 44-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar et al (U.S. 8,121,694). Regarding claims 1, 5-10 and 52, Molnar discloses (Figure 6 and 15; col. 20, lines 4-36) an implantable lead comprising a plurality of electrodes located on a distal end of the lead, wherein the electrodes are positionable proximate to a target region within a patient's body to provide electrical stimulation; an implantable pulse generator electrically coupled to a proximal end of the lead, wherein the implantable pulse generator comprises: a bio-compatible housing defining a hermetically sealed internal volume; a rechargeable power supply disposed within the hermetically sealed internal volume of the bio-compatible housing; and stimulation circuitry disposed within the hermetically sealed internal volume of the bio- compatible housing, wherein the stimulation circuitry is electrically coupled to the rechargeable power supply and configured to generate one or more electrical pulses, wherein the stimulation circuitry comprises a first differential amplifier (col. 53, line 49-col. 54, line 44; col. 58, line 66-col. 59, line 8) having inputs coupled to a current by generate one or more electrical pulses.
Regarding claims 2-4 and 44-46, Molnar discloses (Figures 26-27) a second differential amplifier configured to selectively source current to the lead and to selectively sink current from the lead.
Regarding claims 47-51, Molnar discloses (col. 55, lines 33-58) a load path selectively coupling the output of the first differential amplifier to the lead, wherein the load path comprises a sensing resistor and a voltage sensor configured to measure a voltage drop across the sensing resistor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792